 1
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8
       In re:                                           CHAPTER 7
 9
       DEAN WILLIAM WALTON AND                          NO. 21-40336
10
       KELSEY LEA WALTON,
11                                                      CERTIFICATE OF SERVICE OF MOTION
                                   Debtors.             FOR AN ORDER CONVERTING
12                                                      CHAPTER 7 CASE TO CHAPTER 13
13
            I, Amanda Newingham, certify that on August 2, 2021, I mailed a copy of the MOTION
14
     FOR AN ORDER CONVERTING CHAPTER 7 CASE TO CHAPTER 13 to all parties
15
16   indicated on the attached mailing list.

17          The below participate in electronic case filing system and were notified electronically

18   when the document was filed:
19
                U.S. Trustee                     Chapter 7 Trustee, Kathryn Ellis
20
21
     DATED:          August 2, 2021
22                                                        /s/ Amanda Newingham
                                                          Amanda Newingham
23
                                                          APR 6 Law Clerk
24
25
26
27
     CERTIFICATE OF SERVICE
28   Page 1 of 1




     Case 21-40336-MJH          Doc 24-2       Filed 08/02/21   Ent. 08/02/21 13:39:20     Pg. 1 of 4
Label Matrix for local noticing        U.S. Bankruptcy Court                          (p)AMERICAN HONDA FINANCE
0981-3                                 1717 Pacific Avenue                            P O BOX 168088
Case 21-40336-MJH                      Suite 2100                                     IRVING TX 75016-8088
Western District of Washington         Tacoma, WA 98402-3233
Tacoma
Mon Aug 2 13:32:59 PDT 2021
Bank of America                        Bank of America, N.A.                          Boeing Ecu
4909 Savarese Circle                   P O Box 982284                                 Attn: Bankruptcy
Fl1-908-01-50                          El Paso, TX 79998-2284                         Po Box 97050
Tampa, FL 33634-2413                                                                  Seattle, WA 98124-9750


Breg, Inc.                             Capital One                                    (p)JPMORGAN CHASE BANK N A
PO Box 844628                          Attn: Bankruptcy                               BANKRUPTCY MAIL INTAKE TEAM
Dallas, TX 75284-4628                  Po Box 30285                                   700 KANSAS LANE FLOOR 01
                                       Salt Lake City, UT 84130-0285                  MONROE LA 71203-4774


Chexsystems                            Citibank                                       Citibank
Attn: Consumer Relations               Citicorp Credit Srvs/Centralized Bk dept       Po Box 6217
7805 Hudson Road                       Po Box 790034                                  Sioux Falls, SD 57117-6217
Suite 100                              St Louis, MO 63179-0034
Saint Paul, MN 55125-1703

Citibank, N.A.                         Citibank/Best Buy                              Comenity Bank/Express
5800 S Corporate Pl                    Citicorp Credit Srvs/Centralized Bk dept       Attn: Bankruptcy
Sioux Falls, SD 57108-5027             Po Box 790034                                  Po Box 182125
                                       St Louis, MO 63179-0034                        Columbus, OH 43218-2125


Costco Anywhere Visa Card              (p)DSNB MACY S                                 Department Stores National Bank
Attn: Bankruptcy                       CITIBANK                                       c/o Quantum3 Group LLC
Po Box 6500                            1000 TECHNOLOGY DRIVE MS 777                   PO Box 657
Sioux Falls, SD 57117-6500             O FALLON MO 63368-2222                         Kirkland, WA 98083-0657


Dynamic Collectors, Inc.               EVERGREEN PROFESSIONAL RECOVERIES INC.         Equifax Information Services
790 S Market Blvd                      12100 NE 195th ST                              PO Box 740241
Chehalis, WA 98532-3420                Suite 125                                      Atlanta, GA 30374-0241
                                       12100 NE 195th ST, Suite 125
                                       Bothell, WA 98011-5777

Evergreen Professional Recover         (p)GC SERVICES LIMITED PARTNERSHIP             Global Client Solutions LLC
12100 NE 195th Street #125             6330 GULFTON                                   4343 S 118th East Ave
Bothell, WA 98011-5777                 HOUSTON TX 77081-1198                          Suite 220
                                                                                      Tulsa, OK 74146-4402


Greg & Denise Henning                  Greg & Densie Henning                          Innovas Data Solutions
1004 Union Avenue                      1004 Union Avenue                              PO Box 1640
Steilacoom, WA 98388-3010              Steilacoom, WA 98388-3010                      Pittsburgh, PA 15230-1640



Integrated Therpay Services            Internal Revenue Service                       J&M HOA and Property Mgmt, LLC
3560 Bridgeport Way W, Ste 2C          PO Box 7346                                    17404 Meridian E #F
Tacoma, WA 98466-4446                  Philadelphia, PA 19101-7346                    PMB 171
                                                                                      Puyallup, WA 98375-6234

                Case 21-40336-MJH   Doc 24-2     Filed 08/02/21         Ent. 08/02/21 13:39:20      Pg. 2 of 4
JPMorgan Chase Bank, N.A.                         JPMorgan Chase Bank, N.A.                       Kaiser Permanente
s/b/m/t Chase Bank USA, N.A.                      s/b/m/t Chase Bank USA, N.A.                    PO Box 34590
c/o National Bankruptcy Services, LLC             c/o Robertson, Anschutz & Schneid, P.L.         Seattle, WA 98124-1590
P.O. Box 9013                                     6409 Congress Avenue, Suite 100
Addison, Texas 75001-9013                         Boca Raton, FL 33487-2853

Mattress Firm                                     Midland Credit Management, Inc.                 MultiCare
Bonney Lake, WA 98391                             PO Box 2037                                     Patient Financial Experience
                                                  Warren, MI 48090-2037                           PO Box 5299
                                                                                                  MS 737-3-CUST
                                                                                                  Tacoma, WA 98415-0299

Navient                                           (p)NEW AMERICAN FUNDING                         Nordstrom Signature Visa
Attn: Claims Dept                                 ATTN BANKRUPTCY DEPARTMENT                      Attn: Bankruptcy
Po Box 9500                                       P O BOX 170581                                  Po Box 6555
Wilkes-Barr, PA 18773-9500                        AUSTIN TX 78717-0031                            Englewood, CO 80155-6555


Pace Dermatology                                  Pierce County Assessor                          Puyallup Municipal Court
5901 Stellacoom Blvd SW                           2401 S 35th St                                  929 E Main Avenue
Lakewood, WA 98499-3120                           Room 142                                        Suite 120
                                                  Tacoma, WA 98409-7498                           Puyallup, WA 98372-3116


Resurgent Receivables, LLC                        Sentry Credit, Inc.                             Square Capital LLC
Resurgent Capital Services                        Attn: Bankruptcy                                1455 Market St
PO Box 10587                                      Po Box 12070                                    San Francisco, CA 94103-1331
Greenville, SC 29603-0587                         Everett, WA 98206-2070


Square Financial Services fka Square Capital      Stewart Crossing HOA                            Swedish Urology
c/o RMS                                           17404 Meridian E, Ste F PMB 171                 1101 Madison St. Ste 1400
PO Box 19253                                      Puyalllup, WA 98375-6234                        Seattle, WA 98104-4308
Minneapolis, MN 55419-0253


Swendsen Chiropractic                             Synchrony Bank/Care Credit                      Synchrony Bank/TJX
1011 E Main Avenue                                Attn: Bankruptcy Dept                           Attn: Bankruptcy Dept
Puyallup, WA 98372-6779                           Po Box 965064                                   Po Box 965060
                                                  Orlando, FL 32896-5064                          Orlando, FL 32896-5060


Target                                            Timothy Earnest MD                              UNITED STATES DEPARTMENT OF EDUCATION
c/o Financial & Retail Srvs                       426 N Meridian St                               CLAIMS FILING UNIT
Mailstop BT POB 9475                              Puyallup, WA 98371-8636                         PO BOX 8973
Minneapolis, MN 55440-9475                                                                        MADISON, WI 53708-8973


USDOE/GLELSI                                      United States Trustee                           Verizon
Attn: Bankruptcy                                  700 Stewart St Ste 5103                         by American InfoSource as agent
Po Box 7860                                       Seattle, WA 98101-4438                          PO Box 4457
Madison, WI 53707-7860                                                                            Houston, TX 77210-4457


Wells Fargo Bank NA                               Wells Fargo Bank, N.A.                          Wells Fargo Bank, N.A., Wells Fargo Card Ser
Attn: Bankruptcy                                  Small Business Lending Division                 PO Box 10438, MAC F8235-02F
1 Home Campus Mac X2303-01a                       P.O. Box 29482 MAC S4101-08C                    Des Moines, IA 50306-0438
Des Moines, IA 50328-0001                         Phoenix, AZ 85038-9482

                Case 21-40336-MJH              Doc 24-2     Filed 08/02/21          Ent. 08/02/21 13:39:20      Pg. 3 of 4
Williams & Fudge                                     Woodcreek Pediatrics                                 Dean William Walton
300 Chatman Ave                                      PO Box 84168                                         2812 10th Avenue NW
Rock Hill, SC 29730                                  Seattle, WA 98124-5468                               Puyallup, WA 98371-6669


                                                                                                         Dean William Walton
Jada Renee Wood                                      Kathryn A Ellis                                      Kelsey Lea Walton
Dorothy Bartholomew, PLLC                            5506 6th Ave S, Suite 207                            2812 10th Avenue NW
5310 12th Street East                                Seattle, WA 98108-2553                               Puyallup, WA 98371-6669
Suite C
Fife, WA 98424-2772



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American Honda Finance                               Chase Card Services                                  (d)Chase Card Services
Attn: National Bankruptcy Center                     Attn: Bankruptcy                                     Po Box 15369
Po Box 166469                                        Po Box 15298                                         Wilmington, DE 19850
Irving, TX 75016                                     Wilmington, DE 19850


Department Store National Bank/Macy’s                GC Services Limited Partnershi                       (d)Macy’s
Attn: Bankruptcy                                     6330 ulfton                                          Attn: Bankruptcy Dept
9111 Duke Boulevard                                  Houston, TX 77081                                    PO Box 8053
Mason, OH 45040                                                                                           Mason, OH 45040


New American Funding
Attn: Bankruptcy
14511 Myford Road Suite 100
Tustin, CA 92780




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BECU                                              (u)21-40336                                          (u)Acura Financial




End of Label Matrix
Mailable recipients    65
Bypassed recipients     3
Total                  68




                Case 21-40336-MJH               Doc 24-2       Filed 08/02/21         Ent. 08/02/21 13:39:20            Pg. 4 of 4
